Citation Nr: 1739800	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  14-35 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee.

2.  Entitlement to a compensable evaluation for fixed valgus deformity with clearly bone-on-bone in the medial compartment of the right knee.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1951 to March 1953. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a May 2011 rating decision, the RO granted service connection for right knee degenerative joint disease, and assigned a 10 percent evaluation effective from November 4, 2010.  In October 2011, the Veteran submitted a VA From 21-526 in which he expressed disagreement with the disability rating assigned.  The Board finds that the October 2011 statement is reasonably construed as a Notice of Disagreement (NOD) with the May 2011 rating decision.  As such, the appeal stems from the May 2011 rating decision.

By way of background, the Board remanded the case for further development in December 2016.  At that time, the Board remanded the increase rating claim for right knee degenerative joint disease.  The Board sought a VA examination to determine, in part, if the Veteran's fixed valgus deformity with clearly bone-on-bone in the medial compartment of the right knee is related to the Veteran's service-connected degenerative joint disease.  Since then, in an April 2017 rating decision the RO granted service-connection for fixed valgus deformity of the right knee and assigned a non-compensable rating effective October 5, 2011.  The case has since been returned to the Board for appellate review.

As discussed below, the Board finds that the issue of TDIU has been reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability); see also Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999).  Therefore, the issue of entitlement to a TDIU is also on appeal before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

As noted above, in an April 2017 rating decision the RO granted service-connection for fixed valgus deformity of the right knee and assigned a non-compensable rating effective October 5, 2011.  The RO found that the fixed valgus deformity was directly due to or related to the service-connected osteoarthritis of the right knee. However, the RO did not specifically discuss the Veteran's fixed valgus deformity with clearly bone-on-bone in the medial compartment of the right knee in the April 2017 Supplemental Statement of the Case (SSOC).  On remand, the RO should adjudicate the Veteran's claim and issue an SSOC, as the Board previously determined that it had jurisdiction over this issue as part of the Veteran's claim for an increased rating.  

The Board finds that there is evidence of record that suggests that the Veteran was unemployable during the appeal period.  Initially, the Board notes that the Veteran reported that he was retired since 2009.  See August 2015 VA examination.
Further, an October 2010 private treatment record indicated that the Veteran's employment possibilities would be limited due to his disabilities.  Additionally, the January 2017 VA examiner stated that the Veteran's listed diagnoses would impact his ability to perform occupational tasks.  Specifically, that the Veteran would not be able to showcase cars, due to pain with getting in and out of the vehicle.  Thus, the Board finds that the issue of TDIU has been raised by the record.

The Board notes that the issues of entitlement to TDIU and degenerative joint disease of the right knee are inextricably intertwined with the increased evaluation claim remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for TDIU, and degenerative joint disease of the right knee should be deferred pending final disposition of the claim for an increased evaluation for right knee fixed valgus deformity.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee fixed valgus deformity, and right knee degenerative joint disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.
 
The AOJ should also obtain any outstanding VA treatment records.

2.  The AOJ should consider whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16 (2016), based on impairment attributable to his service-connected disabilities, in accordance with Rice, 22 Vet. App. at 447. In so doing, the RO may decide to pursue further development of the Veteran's employment history, educational and vocational attainment, or to obtain additional medical evidence or opinion, as is deemed necessary, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b), if appropriate.

3.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




